Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

The scope of the following functional claim language is unclear: 
Re claims 1, 9, and 16: the first contact selected from the group consisting of a p-type contact and an n-type contact.
In particular, it is unclear if the functional claim language is merely intended use language such that the claimed process or structure including the first contact is capable of being used for the intended use as a p-type contact or an n-type contact, and if or how the language structurally or manipulatively or limits the scope of the claim(s).
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))

Owing to the fact that the Neill patent discloses a hack saw blade having its tooth portion of hard steel and its back portion of less hard but tough steel, it is evident that the specific materials of which the tooth and back portions of appellant's blade are made are characteristics [emphasis added] essential to novelty. It has been repeatedly held that such a characteristic cannot properly be defined in terms of function and that a claim which so defines it does not meet the requirements of R.S. 4888 (U.S.C., title 35, sec 33). See General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364 [ 37 USPQ 466 ]; Koebel v. Coe, 70 App. D.C. 261, 105 F.2d 784 [ 41 USPQ 759 ]; In re Ewald, 28 C.C.P.A. (Patents) 906, 117 F.2d 755, 48 USPQ 557. United Carbon Co. et al. v. Binney & Smith Co., 317 U.S. 228 [ 55 USPQ 381 ]; In re Cohen, 30 C.C.P.A. (Patents) 876, 133 F.2d 924, 56 USPQ 567 ; and In re Fullam et al., 34 C.C.P.A. (Patents) 1018, 161 F.2d 247, 73 USPQ 399. The statement that a steel hardens at or below a specified temperature, or to particular degree of hardness, does not define or identify the steel, but merely recites one of its properties [emphasis added] or functions, and is open to the criticism made in the case of In re Fullam et al., supra, that it defines the invention “not in terms of what it is, but of what it does.” It is evident that a statement that a steel hardens at a temperature not greater than 2400°F. or that it hardens to a specified degree, does not define any particular steel, but covers all steels having certain desired characteristics. As stated by the examiner, the steels satisfying either of those requirements would be innumerable. Appellant's application does not indicate that all such steels would be suitable for his purposes. The appealed claims, therefore, merely point out one or two characteristics of the materials which he has found to be desirable and do not define the steels used with the degree of particularity required by R.S. 4888 (U.S.C., title 35, sec. 33). We are of opinion that the rejection of those claims as vague and indefinite was, therefore, proper. In re SHORTELL, 81 USPQ 359 (C.C.P.A. 1949).


However, such characteristic(s) cannot be properly defined in terms of the claimed properties or functions including any intended use, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. Moreover, in the specification, including in paragraph(s) 71 and 72, applicant merely discloses non-limiting examples of the claimed functional language, including non-limiting examples of particular first contact materials, but applicant has not provided a clear definition of the language in the specification, and the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is ambiguously unclear what else is encompassed by this functional claim language.
For the above reasons, the claim(s) 1, 9, and 16 functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
Re claims 1, 9, and 16: the first contact selected from the group consisting of a p-type contact and an n-type contact.
In particular, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim(s) 1, 9, and 16, all means or methods of accomplishing the claimed function(s) are encompassed by the claim(s). Therefore, this/these unlimited functional claim limitation(s) extending to all means or methods of accomplishing the claimed function(s) are not adequately supported by the written .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chu (20150362165).
In paragraphs 13, 14, 36, 54, 56, 61, 63, 67, 71, 75-77, 85, 90, 103, 115, 117, 118, 136, and claim 1, Chu discloses the following:
	Re claim 1: A light emitting diode (LED) comprising: a conductive via (leftmost 36 in figure 5) in a first portion of an epitaxial layer 37, 38, 39; a first contact “contact”/(right most 40 in figure 5) on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region 46, the first contact selected from the group consisting of a contact capable of being used for any intended 
	Re claim 2: The LED re claim 1, wherein the epitaxial layer comprises: an n-type layer 39; an active region 38; and a p-type layer 37. 
	Re claim 3: The LED re claim 2, wherein the isolation region and the conductive via extend through the p-type layer, the active region, and a portion of the n-type layer. 
	Re claim 4: The LED re claim 2, wherein the transparent conductive layer is on the n-type layer. 
	Re claim 5: The LED re claim 2, wherein the first contact is directly on the p-type layer. 	Re claim 6: The LED re claim 1, wherein the second portion comprises a pixel “pixel.”
	Re claim 7: The LED re claim 1, further comprising: an insulating lining 43 between the conductive via and a portion of the epitaxial layer.
	Re claim 8: The LED re claim 1, further comprising: a second contact (leftmost 40 in figure 5) on the first portion of the epitaxial layer, the second contact coupled to the conductive via. 
	Re claim 9: A light emitting diode (LED) array comprising: a first LED 500/“light engine array” comprising a conductive via in a first portion of an epitaxial layer, a first contact on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region, the first contact selected from the group consisting of a p-type contact and an n-type contact; and a second LED 500/“light engine array” comprising the epitaxial layer, the second LED electrically coupled to the first LED through a transparent conductive layer 45. 

	Re claim 11: The LED array re claim 10, wherein the transparent conductive layer is on the n-type layer. 
	Re claim 12: The LED array re claim 10, wherein the isolation region and the conductive via extend through the p-type layer, the active region, and a portion of the n-type layer. 
	Re claim 13: The LED array re claim 10, wherein the first contact is directly on the p-type layer. 
	Re claim 14: The LED array re claim 9, wherein the second portion comprises a first pixel. 
	Re claim 15: The LED array re claim 9, wherein the second LED comprises a second pixel. 
	Re claim 16: A method comprising: forming a conductive via in a first portion of an epitaxial layer; forming a first contact on a second portion of the epitaxial layer, the first portion and the second portion separated by an isolation region, the first contact selected from the group consisting of a p-type contact and an n-type contact; and forming a transparent conductive layer on the epitaxial layer. 
	Re claim 17: The method re claim 16, wherein the epitaxial layer comprises: an n-type layer; an active region; and a p-type layer. 
	Re claim 18: The method re claim 17, wherein the isolation region and the conductive via extend through the p-type layer, the active region, and a portion of the n-type layer. 

	Re claim 20: The method re claim 17, wherein the first contact is directly on the p-type layer. 
	The following is further clarified: 
	Re claim 9: a second LED 500/“light engine array” electrically coupled to the first LED through a transparent conductive layer 45. 
	In particular, as cited, Chu discloses the following:
Please note that each sub-pixel light engine could be formed by using multiple series connection circuitry LED units, not limited to two LED units (Chu ¶ 85). In this example, two vertical type LED units is provided, however it is not limited to only two LED units. Multiple LED units can be formed in one sub-pixel region to provide the redundancy LED units for sub-pixel light engine purpose (Chu ¶ 115).
	The following citations are relevant:
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).

[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.” )). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))

Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342.

In any case, the scope of the applied disclosure of Chu including “a light engine array” encompasses more than one light engine array because the plain meaning of “a” is “one or more.” See also Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Alternatively, claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (20150362165).
In addition to the previously applied disclosure of Chu, the following also would have been obvious:
	Re claim 9: a second LED 500/“light engine array” electrically coupled to the first LED through a transparent conductive layer 45. 
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 

In any particular, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to duplicate or repeat the LED of Chu to provide a plurality of LEDs to accomplish an expected additive or redundant function or result, including the applied disclosure of Chu “to provide the redundancy LED units for sub-pixel light engine purpose,” because applicant has not disclosed that, in view of the applied prior art, provision of a plurality of LEDs is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition or duplication to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition or duplication is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. See MPEP § 2144.o4(VI)(B). See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).

Response to Arguments
Applicant's remarks filed January 14, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 10, 2020